Citation Nr: 0842415	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-23 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as due to Agent 
Orange exposure.  

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.  His DD 214 reflects his receipt of the Combat Action 
Ribbon, the Purple Heart, the Vietnam Service Medal, and the 
Vietnam Campaign Medal, among other awards and decorations.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the RO denied 
service connection for peripheral neuropathy of the lower 
extremities, claimed as due to Agent Orange exposure, as well 
as denied a rating in excess of 30 percent for PTSD.  The 
veteran filed a notice of disagreement (NOD) in March 2004; 
and the RO issued a statement of the case (SOC) in June 2005.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in July 2005.  

In August 2008, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of this hearing is of record.  During the 
hearing, the veteran submitted additional evidence, along 
with a signed waiver of RO jurisdiction.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2008).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required




REMAND

The veteran has claimed service connection for peripheral 
neuropathy of the lower extremities based on alleged in-
service exposure to Agent Orange.  As the veteran served in 
Vietnam, he is presumed to have been exposed to herbicides, 
to include Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 
2002 & Supp. 2008) and 38 C.F.R. § 3.307(a)(6)(iii) (2008).  

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
certain diseases, including acute and subacute peripheral 
neuropathy, shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2008).  Note 2 of 38 
C.F.R. § 3.309(e) defines "acute and subacute peripheral 
neuropathy" as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.307(a)(6)(ii) provides that acute and subacute peripheral 
neuropathy must have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during service 
in order for that disease to be presumptively service 
connected.  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that the disability was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303 (2006).  

Despite these avenues through which service connection may be 
granted, the veteran must first show that he has a current 
disability.  It is clear that in the absence of competent 
evidence of the claimed disability, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223,225 (1992).  In this case, it is unclear as to 
whether the veteran indeed has peripheral neuropathy of the 
lower extremities.  The Board notes a July 2001 private 
neurologist's (F.J.) statement which concludes that the 
veteran "exhibits signs of a probable sensory dominant 
peripheral neuropathy."  (Emphasis added).  [The veteran has 
pointed to this statement as confirming that he has 
peripheral neuropathy.]  However, a June 2006 VA Agent Orange 
Registry examination indicated that the veteran had no 
current complaints or conditions attributable to Agent Orange 
exposure.  Clinical evaluation revealed that the extremities 
were without edema and had good pulses.  The diagnosis was 
"normal examination."  In addition, when the veteran was 
seen by VA in August 2006, neurological evaluation revealed 
no focal deficit and the diagnosis was "History of 
peripheral neuropathy on Capsaicin cream and Hydrocodone 10 
mg a day as needed."  (Emphasis added).  Nonetheless, the 
veteran testified during the August 2008 hearing that he 
experienced swelling, cold, and numbness in his lower 
extremities and that he was being treated by VA for 
peripheral neuropathy.  (Hearing transcript, p. 12).

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his service connection claim.  
The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination if VA determines that such measure is 
necessary to decide the claim on appeal.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).  

Regarding the increased rating claim, the record indicates 
that the veteran was last afforded a VA examination in 
September 2003.  During the August 2008 hearing, he stated 
that his psychiatric had gotten worse.  In addition, the 
evidence includes medical records showing treatment for PTSD 
since that time, including records showing that the veteran 
was domiciled at a VA facility for their PTSD treatment 
program from March to April 2006.  [A temporary total rating 
was assigned for this period]. 

Therefore, to ensure that the record accurately reflects the 
current severity of the service-connected disability, the 
Board finds that a more contemporaneous examination-with 
findings responsive to the applicable rating criteria-is 
needed to properly evaluate the disability.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous).  [ 
Under these circumstances, he RO should arrange for the 
veteran to undergo VA neurological and psychiatric 
examinations, by appropriate physicians, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to any scheduled examination(s), without good cause, 
may well result in denial of the service connection claim 
(since the claim will be considered on the basis of the 
evidence of record) and shall result in a denial of the claim 
for increase.  See 38 C.F.R. § 3.655(a),(b) (2008) (Emphasis 
added).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO must obtain 
and associate with the claims file a copy(ies) of any 
notice(s) of the date and time of such examination(s) sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination of his nonservice-connected and service-connected 
disabilities, the RO should obtain and associate with the 
claims file all outstanding pertinent records.

The record shows that in August 2006 the veteran submitted a 
completed, signed VA Form 21-4142 (Authorization and Consent 
to Release Information to the Department of Veterans Affairs) 
for multiple private physicians (Drs. H.H., E.M., and A.P.) 
and a private medical facility (Medical Center of Central 
Georgia).  Upon review, the Board finds that there is no 
indication that the RO ever requested records of treatment 
from these physicians or this facility, despite the fact that 
the veteran submitted a signed release for such purpose.  It 
is noted that the veteran's authorization was scheduled to 
expire automatically within 180 days from the date the 
veteran signed and dated the form.  Based on the foregoing, 
the Board finds that a remand to obtain a current VA Form 21-
4142 from the veteran for the previously identified private 
treatment records is warranted.  Hence, to ensure that all 
due process requirements are met, the RO should give the 
veteran another opportunity to provide information and/or 
evidence pertinent to his claims on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should request current, signed 
authorization to enable the RO to obtain and associate with 
the claims file the above-noted records.  The RO should also 
ensure that its notice to the veteran meets the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) as regards 
the claim for increase.

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court)  found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the increased rating claim on appeal, the RO 
must document its specific consideration of whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence 
not of record that pertains to the 
claims on appeal.  The RO should 
specifically request that the veteran 
provide current, signed authorizations 
to enable it to obtain all outstanding 
records related to treatment by Drs. 
H.H., E.M., and A.P., and the Medical 
Center of Central Georgia.  

The RO should  explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
ensure that its letter meets the 
requirements of Vazquez-Flores (cited 
to above).  

The RO's letter should clearly explain 
to the veteran that he has a full one-
year period to respond, although VA may 
decide the claims within the one-year 
period.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA neurological and 
psychiatric examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to each 
physician designated to examine the 
veteran, and each report of examination 
should include discussion of the 
veteran's documented medical history 
and assertions.  All indicated tests 
and studies should be accomplished, 
(with all results made available to the 
examining physician prior to the 
completion of his or her report), and 
all clinical findings should be 
reported in detail.  Each physician 
should set forth all examination 
findings, along with complete rationale 
for the conclusions reached, in a 
printed (typewritten) report.

Neurological examination - The 
physician should indicate whether the 
veteran has peripheral neuropathy of 
the lower extremities and, if so, 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that such disability is 
the result of injury or disease 
incurred in or aggravated during the 
veteran's military service, to include 
exposure to Agent Orange.

Psychiatric examination - The 
psychiatrist should render specific 
findings with respect to the existence 
and extent (or frequency, as 
appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions and/or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) scale score representing the 
level of impairment due to the 
veteran's service-connected PTSD, and 
an explanation of what the score means.  
4.  If the veteran fails to report to 
any scheduled examination(s), the RO 
must obtain and associate with the 
claims file copy(ies) of any notice(s) 
of the date and time of the  
examination(s) sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

6.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claims on appeal.  If the veteran 
fails, without good cause, to report 
for the examination scheduled in 
connection with the claim for increase, 
in adjudicating the claim, the RO 
should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate 
each claim in light of all pertinent 
evidence and legal authority; such 
consideration should include, with 
respect to the claim for increase, 
whether staged rating of the disability 
under consideration is warranted, 
consistent Hart (cited to above).

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




